DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 05/23/2019 are acknowledged. Claims 26-42 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 has been considered by the examiner in this case.

Priority
	This application, filed 05/23/2019 is a divisional application of US patent application 13/515,728 filed 12/14/2010 that claims priority to EP09179258.0 filed 12/15/2009. Priority for the current claims is found.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26-38 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersson, I, et al., U.S. Patent Application Publication 2005/0234558 in view of Ibrahim, S. et al U.S. Patent Application Publication 2005/0069501 and Ishibashi et al., U.S. Patent 6,843,981.
Petersson teaches methods of treating implants and implant surfaces comprising methods of treating titanium dental implants with two different sizes of titanium oxide particles in order to clean the surfaces of the implants, compare claim 26. (See claims 1, 11, and paragraphs 0003 and 0072-0074.)
Petersson does not teach cleaning the surface of the titanium dental implants in liquid compositions of titanium oxides with an 0.01-500 micron size range and 60-150 ug/L concentration along with additional ingredients such as polyethylene glycols, and flavors or oils.
Ibrahim teaches whitening and cleaning compositions for the mouth comprising an adhesive and a whitening particulate as well as optional additional ingredients, compare instant claims 26 and 34. (See paragraph 0019.) Ibrahim teaches using the compositions to whiten and clean the surfaces of dental implants, compare instant claim 26. (See paragraph 0016.) Ibrahim teaches the adhesive agents include polymers such as polyethylene glycols, polyoxyethylene/polyoxopropylene block copolymers, etc. (reading on emulsifiers), compare instant claims 35-39. (See paragraph 0023.) Ibrahim teaches the whitening particles can be titanium oxide and have a size of 0.01-500 microns at a concentration of 6-15 wt%, (60-150 g/L), these ranges overlap with those claimed for the microparticles of the instant claims, compare instant claims 26 and 30-32. (See paragraphs 0031 and 0035-0036.) Ibrahim teaches that the compositions can optionally contain flavoring agents such as peppermint oils, compare instant claim 40-41. (See paragraph 0039.) Ibrahim teaches that the compositions optionally contain stannous ions and pyrophosphates, etc, compare instant claim 39. (See paragraph 0040.) Ibrahim teaches mixing the compositions prior to applying them, compare instant claim 42. (See paragraphs 0058-0060.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to clean titanium dental implants taught by Petersson using the methods of Ibrahim using mixtures of titanium dioxide and tooth whitening/ bleaching agents in order whiten and clean the implants in the mouth. One of ordinary skill in the art would have been motivated to do this in order to clean common implants found in patients mouths such as the titanium implants taught by Petersson and Ibrahim provides methods for doing so using common art accepted titanium oxide based compositions. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Ptersson teaches dental implants and Ibrahim is specifically directed towards cleaning such dental implants in the oral cavity.
Petersson and Ibrahim do not teach including 20-30 nm titanium dioxide nanoparticles and the bleaching agent hydrogen peroxide in the tooth whitening compositions nor the inclusion of ingredients separately.
Ishibashi teaches tooth whitening compositions comprising 0.001-10 wt% (0.01-100 g/mL) 1-500 nm (preferably 5-200 nm) titanium dioxide particles, and less than 10% hydrogen peroxide, overlapping with the instant sizes and ranges for these ingredients. (See claims 1, 11 and 16 and column 4, lines 50-55.) Ishibashi teaches that the titanium dioxide can be in of the anatase crystal form. (See claim 2.) Ishibashi states that the ingredients may be present together or separately. (See column 6 line 24-50.) Ishibashi teaches specific examples of such whitening mixtures with 1 g/L17 nm anatase form titanium dioxide ranging to 5 g/L 35 nm titanium dioxide nanoparticles and 5.5 or 7 wt% H2O2. (See table 1.) Ishibashi teaches that such materials and particle sizes allow for increasing the photocatalytic activity of such titanium particles and bleaching of teeth from stains. (See column 3 lines 40 though column 4, line 35.)  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include mixtures of titanium dioxide and tooth whitening/ bleaching agents as found in Petersson and Ibrahim at known sizes and concentrations used in teeth whitening compositions as taught by Ishibashi. This is merely the use of art accepted concentrations and sizes of teeth whitening agents in compositions which require just such teeth whitening agents. The skilled artisan would also have used the sizes of titanium dioxide stated by Ishibashi in order to provide for a more effective product and reduce the need for as much titanium dioxide in the composition due to the increased surface area and reactivity of the added titanium dioxide nanoparticles. The combination of the components as a blend or leaving at least one as a separate component would also have been obvious to one of ordinary skill in the art given the explicit teaching of Ishibashi to formulate the whitening materials in such a way. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersson, I, et al., U.S. Patent Application Publication 2005/0234558; Ibrahim, S. et al U.S. Patent Application Publication 2005/0069501; and Ishibashi et al., U.S. Patent 6,843,981 as applied to claims 26-38 and 40-42 above, and further in view of Miyake, M., et al., U.S. Patent 4,913,895.
Ibrahim and Ishibashi teach titanium dioxide microparticles and nanoparticles along with emulsifiers, flavoring oils, and the optional use of stannous pyrophosphate as an antimicrobial agent as discussed above.
Ibrahim and Ishibashi do not teach using the specific antimicrobial agent sodium pyrophosphate.
Miyake teaches providing oral compositions with pyrohposphates such as sodium pyrophosphate as antimicrobial agents to prevent gingivitis or growth of unwanted bacteria. (See claim 1.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the antimicrobial agent sodium pyrophosphate in the compositions of Ibrahim and Ishibashi that optionally include antimicrobial pyrophosphates in order to further increase the antibacterial effect of the whitening and cleaning compositions when used on teeth. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as both the prior art of both Ibrahim and Miyake include such pyrophosphates in dentifrices for their antimicrobial properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618